PER CURIAM.
We have for consideration an original petition for writ of habeas corpus dated November 6, 1963, seeking relief from a judgment of conviction for forgery entered in the Court of Record, Escambia County, Florida, in 1957. Motion to vacate filed pursuant to Rule 1, Supreme Court Rules of Criminal Procedure, F.S.A. ch. 924 Appendix, was denied on April 29, 1963, ;by order of the trial court finding “from the Record in this cause that defendant waived his right” to appointment of counsel and is not entitled to the relief requested. Subsequent independent petition in the trial court was denied, pursuant to the Rule.
The current petition here concedes a failure to pursue timely appellate remedies under the Rule and presents no independent ground for invoking the jurisdiction of this Court. Art. V, Sec. 4, Florida Constitution, F.S.A. Mitchell v. Wainwright, Fla.1963, 155 So.2d 868.
The writ is accordingly denied.
DREW, C. J., and ROBERTS, THOR-NAL, O’CONNELL and CALDWELL, JJ„ concur.